Name: Council Regulation (EEC) n 3200/90 of 5 November 1990 imposing a definitive anti-dumping duty on imports of pure silk typewriter ribbon fabrics originating in the people's republic of china and definitively collecting the provisional anti-dumping duty imposed on such imports
 Type: Regulation
 Subject Matter: competition;  animal product;  accounting;  prices;  miscellaneous industries;  Asia and Oceania
 Date Published: nan

 6. 11 . 90 No L 306/21Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3200/90 of 5 November 1990 imposing a definitive anti-dumping duty on imports of pure silk typewriter ribbon fabrics originating in the People's Republic of China and definitively collecting the provisional anti-dumping duty imposed on such imports D. Injury (4) As no new evidence regarding injury to the Community industry through the effects of dumped imports was received, the Council also confirms the conclusions on injury reached in Regulation (EEC) No 1937/90. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Article 12 thereof, i Having regard to the proposal submitted by the Commis ­ sion after consultations within the Advisory Committee as provided for under the above Regulation, Whereas : E. Community interest (5) No observations were received from any interested party within the time limit laid down in Article 4 of Regulation (EEC) No 1937/90 and the Commis ­ sion had no reason to change its conclusions set out in recital 19 of the said Regulation. On this basis, the Council confirms that it is in the Community's interest that action be taken. In these circumstances, the Community's interest calls for the imposition of a definitive anti-dumping duty on imports of pure silk typewriter ribbon fabrics originating in the People's Republic of China. A. Provisional measures ( 1 ) The Commission, by Regulation (EEC) No 1937/90 (') imposed a provisional anti-dumping duty on imports of pure silk typewriter ribbon fabrics originating in the People's Republic of China accepted an undertaking from an exporter which cooperated in the investigation and termi ­ nated the investigation concerning that exporter. F. Rate of definitive duty (6) In the light of the above determination and for the reasons set out in recitals 23 and 24 of Regulation (EEC) No 1937/90, which the Council confirms, the level of the definitive anti-dumping duty should be the same as the level of the provisional anti-dumping duty.B. Subsequent procedure (2) Following the imposition of the provisional duty no interested party requested a hearing or made written submissions within the time limit with regard to the findings set out in Regulation (EEC) No 1937/90. G. Collection of provisional duty (7) In view of the magnitude of the dumping margins found and the seriousness of the injury caused to the Community industry, it is considered necessary that amounts secured by way of provisional anti ­ dumping duty should be collected in full , HAS ADOPTED THIS REGULATION : C. Dumping (3) No new evidence on dumping has been received since the imposition of the provisional duty and the Commission therefore considers its findings on dumping as set out in Regulation (EEC) No 1937/90 should be made definitive. Consequently, the preliminary determinations on dumping are confirmed by the Council . Article 1 1 . A definitive anti-dumping duty is hereby imposed on imports of pure silk typewriter ribbon fabrics falling within CN codes ex 5007 10 00 (Taric code 5007 10 00 91 ), ex 5007 20 10 (Taric code 5007 20 10 91 ) and ex 5007 20 21 (Taric code 5007 20 21 91 ) and origina ­ ting in the People's Republic of China. (') OJ No L 209, 2. 8 . 1988, p. 1 . 0 OJ No L 174, 7. 7. 1990, p. 27. No L 306/22 Official Journal of the European Communities 6. 11 . 90 2. The rate of duty shall be 24,6 % of the net, free-at- Community-frontier price, before duty (Taric additional code 8466). 3 . The duty shall not apply to the products referred to in paragraph 1 , produced and solf for export to the Community by China National Silk Import and Export Corporation  Zhejlang Branch (Taric additional code 8465). 4. The provisions in force with regard to customs duties shall apply. Article 2 The amounts secured by way of provisional anti-dumping duty pursuant to Regulation (EEC) No 1937/90 shall be collected at the rate set out in Article 1 (2) of this Regula ­ tion . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the Europan Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 November 1990. For the Council The President G. RUFFOLO